Exhibit MEDTOX SCIENTIFIC, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN Effective January 1, 2004 Amended and Restated Effective January 1, 2008 Further Amended and Restated Effective January 1, 2010 MEDTOX SCIENTIFIC, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN PLAN DOCUMENT (EFFECTIVE AS OF JANUARY 1, 2004; AMENDED AND RESTATED AS OF JANUARY 1, 2008; FURTHER AMENDED AND RESTATED AS OF JANUARY 1, 2010) THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN ("Plan") is adopted by MEDTOX SCIENTIFIC, INC., a corporation organized and existing under the laws of the State of Delaware (hereinafter referred to as the "Employer") effective as of January 1, 2004 and amended and restated as of January 1, 2008.This Plan is further amended and restated as of January 1, 2010: WITNESSETH: WHEREAS, the Employer wishes to provide compensation and incentives to certain selected executives; and WHEREAS, the Employer’s 401(k) plan places limits on benefits provided to certain executives due to certain provisions of the Internal Revenue Code; and WHEREAS, the Employer, in addition to providing other benefits, wishes to replicate the full benefits that certain executives could have received if they had participated under the Employer’s 401(k) plan; WHEREAS, the Employer also wishes to permit certain executives to defer a portion of their base salary and short-term bonuses; WHEREAS, the Employer also intends to comply with the requirements of Section 409A of the Internal Revenue Code; NOW, THEREFORE, in consideration of the promises herein contained, it is hereby declared as follows: - 1 - ARTICLE I Definitions When used herein, the words and phrases defined hereinafter shall have the following meaning unless a different meaning is clearly required by the context. 1.01 "Account" shall mean the Account established pursuant to Section 3.06 of the Plan. 1.02 “Annual Supplemental Retirement Contribution Amount” shall mean the amount determined in accordance with Section 3.02 of the Plan. 1.03 “Annual 401(k) Restoration Amount” shall mean the amount determined in accordance with Section 3.03 of this Plan. 1.04 "Beneficiary" shall mean the person or persons last designated by a Participant, by written notice filed with the Committee, to receive a Plan Benefit upon his or her death.In the event a Participant fails to designate a person or persons as provided above or if no Beneficiary so designated survives the Participant, then for all purposes of this Plan, the Beneficiary shall be the person(s) designated as the beneficiaries by the Participant under the MEDTOX 401(k) Plan, or, if none, the Participant's estate. 1.05 “Benefits” shall mean the value of the Participant’s Account as credited to the investment options selected by the Participant from among the investment options authorized by the Committee from time-to-time under the Plan as reflected in the records of the Participant’s Account as described in Sections 3.06 and 3.07 of the Plan. 1.06 “Board” shall mean the Board of Directors of MEDTOX Scientific, Inc. 1.07 “Cause” shall, solely in the context of the termination by the Employer of an executive’s employment for purposes of vesting under Section 3.08, mean termination upon: (a) the willful and continued failure by the executive to substantially perform the executive's duties with the Employer (other than any such failure resulting from executive's incapacity due to physical or mental illness) after a written demand for substantial performance is delivered to the executive by the Board, which demand specifically identifies the manner in which the Employer believes that the executive has not substantially performed the executive's duties; or (b) the willful engaging by the executive in conduct, which is demonstrably and materially injurious to the Employer, monetarily or otherwise. - 2 - For purposes of this Section, no act, or failure to act, on the executive's part shall be deemed "willful" unless done, or omitted to be done, by the executive not in good faith and without reasonable belief that the executive's action or omission was in the best interest of the Employer. 1.08 “Committee” shall mean the Compensation Committee of the Board. 1.09 “Compensation” shall mean the sum of: (a) the Employee’s basic or regular rate of compensation for each payroll period during that portion of a Plan Year in which the Employee is a Participant in the Plan, plus (b) all overtime, lead time, sales commissions and shift differential income received during that portion of a Plan Year in which the Employee is a Participant in the Plan. Unless otherwise specified, Compensation does not include Incentive Awards. 1.10 “Deferred Compensation Amount” shall mean the amount determined in accordance with Section 3.04 of this Plan. 1.11 “Deferred Short-Term Bonus Amount” shall mean the amount determined in accordance with Section 3.05 of this Plan. 1.12 “Effective Date” shall mean January 1, 2004, and the Effective Date of this Further Amended and Restated Plan is January 1, 2010. 1.13“Employer” shall mean MEDTOX Scientific, Inc. 1.14 “Grantor Trust” shall mean a grantor trust, of the type commonly referred to as a “rabbi trust”, that is maintained in connection with an unfunded deferred compensation arrangement and is intended to avoid constructive receipt of income and the incurrence of an economic benefit solely on account of the adoption or maintenance of the trust. 1.15 “Incentive Award” shall mean an amount payable to an Employee as a short-term or long-term bonus, or other incentive pay not included in Section 1.08(a) or (b) of this Plan. 1.16 “MEDTOX 401(k) Plan” shall mean the MEDTOX Laboratories, Inc. 401(k) Plan, or any successor plan (or plans) thereto. 1.17 “Participant” shall mean an eligible Employee of the Employer who satisfies the eligibility requirements of Section 2.01 of the
